FILED

 

IN THE UNITED STARS TR JETCOOURT
FOR THE DISTRICT OF MARYLANDND

ALEXANDER JIGGETTS, S oe . . JI

Plaintiff, | AT BALTIMORE

v. | ra DEBMINo.: ELE-20-246
MARYLAND GENERAL ASSEMBLY

Defendant. |

MEMORANDUM

- Self-represented plaintiff Alexander Jiggetts filed a civil rights action on January 24, 2020
(ECF 1), accompanied by an exhibit (ECF 1-1) and a motion to proceed in forma pauperis. ECF
3. Because plaintiff appears indigent, his motion shall be granted, For the reasons stated below,
the Complaint must be dismissed.

Mr. Jiggetts seeks an order from this court requiring “the Maryland General Assembly to
repeal Maryland Code Statute for competent [sic] to stand trial.” ECF 1 at1.' He states that he
“knows that this court has the authority to challenge state statutes that are unconstitutional” and
asks that this court “order the General [A]ssembly to repeal this statute.” /d. Mr. Jiggetts explains
that he was adversely affected by this provision in Maryland law because he was found not
competent to stand trial and hospitalized because he would not enter a guilty plea to the charges
pending against him. /d. at 2. |

Mr. Jiggetts filed this Complaint in forma pauperis, pursuant to.28 U.S.C. § 1915(a)(1),

which permits an indigent litigant to commence an action in this court without prepaying the filing

 

' Presumably Mr. Jiggetts refers to Md. Code, Crim. Proc. § 3-106.
fee. To guard against possible abuses of this privilege, however, the statute requires dismissal of
any claim that is frivolous or malicious, or fails to state a claim on which relief may be granted.
28 U.S.C. § 1915(e)(2)(B)(i) and (ii).

This court is mindful of its obligation to construe liberally the pleadings of a self-
represented litigant, such as the instant Complaint. See Erickson v. Pardus, 551 U.S. 89, 94 (2007).
And, the court “must hold the pro se complaint to less stringent standards than pleadings drafted
by attorneys and must read the complaint liberally.” White v. White, 886 F. 2d 721, 722-723 (4th
Cir, 1989). In evaluating such a Complaint, the factual allegations are assumed to be true. /d. at
93 (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555-56 (2007)). Nonetheless, liberal
construction does not mean that this court can ignore a clear failure in the pleading to allege facts
that set forth a cognizable claim. See Weller v, Dep't of Soc. Servs.,901 F.2d 387 (4th Cir. 1990);
see also Beaudett v. City of Hampton, 775 F.2d 1274, 1278 (4th Cir. 1985) (stating a district court
may not “conjure up questions never squarely presented.”).

A claim apainst the Maryland General Assembly is barred by the Eleventh Amendment.
Under the Eleventh Amendment to the United States Constitution, a state, its agencies, and
departments are immune from suits in federal court brought by its citizens or the citizens of another
state, unless it consents. See Pennhurst State Sch. and Hosp. v. Halderman, 465 U.S. 89, 100
(1984). “It is clear, of course, that in the absence of consent a suit in which the State or one of its
agencies or departments is named as the defendant is proscribed by the Eleventh Amendment.”
id. (citing Florida Department of Health v. Florida Nursing Home Assn, 450 U.S. 147 (1981) (per
curiam)). Although the State of Maryland has waived its sovereign immunity for certain types of
cases brought in state courts, see Md. Code, State Gov’t § 12-202(a), it has not waived its immunity

under the Eleventh Amendment to ‘suit in federal court. “A State's constitutional interest in
immunity encompasses not merely whether it may be sued, but where it may be sued.” Halderman,
465 U.S. at 100 (emphasis in original). |
Further, the federal courts may not issue an order in the nature of mandamus against a State
agency or branch of government. See Gurley v. Superior Court of Mecklenburg Cty., 411 F.2d
586, 587 (4th Cir. 1969) (no mandamus jurisdiction over State employees). Rather, under 28
U.S.C. § 1361, this court has original jurisdiction to compel a federal officer or employee to
perform a duty owed to the petitioner. |
Mr. Jiggetts, like any other citizen of the State, has the right to contact the Maryland
General Assembly to call attention to the problems outlined in his Complaint. ECF 1 at 2-3. This
court, however, is not the appropriate forum to accomplish his stated goal of effecting a change in
State law. Because the Complaint fails to state a claim upon which relief may be granted, it must

be dismissed by separate Order, which follows.

([30].0 Koy £. Parner

Date Ellen L. Hollander
United States District Judge
